DETAILED ACTION
1.	Claims 2-16 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 11/16/2021, 12/22/2021, 2/17/2022, 5/3/2022, 6/15/2022, and 6/16/2022 are considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 15, 17, and 18 of U.S. Patent No. 10535370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-16 are anticipated by claims 1-8, 10-13, 15, 17, and 18 of U.S. Patent No. 10535370 B2. 

In regard to claim 2, claim 2 is anticipated by claim 1 of U.S. Patent No. 10535370 B2
Application 17481699
U.S. Patent No. 10535370 B2
A method of creating an output file, the method comprising
…the processing unit provides… the processing unit is configured…
providing a graphical user interface to a user, the graphical user interface comprising: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file
provides on the video monitor: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file
creating a grid layout with the graphical user interface, wherein the grid layout represents a correlation between individual selected source data files and one or more of the multiple cells
the user can create a grid layout representing a correlation between individual selected source data files and one or more of the multiple cells
and generating an output file based on the correlation
produces the output file based on the correlation


Further: 
claim 3 is anticipated by claim 1 of U.S. Patent No. 10535370 B2,
claim 4 is anticipated by claim 5 of U.S. Patent No. 10535370 B2,
claim 5 is anticipated by claim 6 of U.S. Patent No. 10535370 B2,
claim 6 is anticipated by claim 7 of U.S. Patent No. 10535370 B2,
claim 7 is anticipated by claim 8 of U.S. Patent No. 10535370 B2,
claim 8 is anticipated by claim 2 of U.S. Patent No. 10535370 B2,
claim 9 is anticipated by claims 15 and 17 of U.S. Patent No. 10535370 B2,
claim 10 is anticipated by claim 18 of U.S. Patent No. 10535370 B2,
claim 11 is anticipated by claim 3 of U.S. Patent No. 10535370 B2,
claim 12 is anticipated by claim 4 of U.S. Patent No. 10535370 B2,
claim 13 is anticipated by claim 10 of U.S. Patent No. 10535370 B2,
claim 14 is anticipated by claim 11 of U.S. Patent No. 10535370 B2,
claim 15 is anticipated by claim 12 of U.S. Patent No. 10535370 B2,
claim 16 is anticipated by claim 13 of U.S. Patent No. 10535370 B2.

5.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10,12-15, 17, 19, and 20 of U.S. Patent No. 11164603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-16 are anticipated by claims 1, 4-10,12-15, 17, 19, and 20 of U.S. Patent No. 11164603 B2.

In regard to claim 2, claim 2 is anticipated by claim 1 of U.S. Patent No. 11164603 B2
Application 17481699
U.S. Patent No. 11164603 B2
A method of creating an output file, the method comprising
…the processing unit provides… the processing unit is configured…
providing a graphical user interface to a user, the graphical user interface comprising: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file
provides on the video monitor: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file
creating a grid layout with the graphical user interface, wherein the grid layout represents a correlation between individual selected source data files and one or more of the multiple cells
the user can create a grid layout representing a correlation between individual selected source data files and one or more of the multiple cells
and generating an output file based on the correlation
produces the output file based on the correlation


	Further:
claim 3 is anticipated by claim 1 of U.S. Patent No. 11164603 B2,
claim 4 is anticipated by claim 7 of U.S. Patent No. 11164603 B2,
claim 5 is anticipated by claim 8 of U.S. Patent No. 11164603 B2,
claim 6 is anticipated by claim 9 of U.S. Patent No. 11164603 B2,
claim 7 is anticipated by claim 10 of U.S. Patent No. 11164603 B2,
claim 8 is anticipated by claim 4 of U.S. Patent No. 11164603 B2,
claim 9 is anticipated by claims 17 and 19 of U.S. Patent No. 11164603 B2,
claim 10 is anticipated by claim 20 of U.S. Patent No. 11164603 B2,
claim 11 is anticipated by claim 5 of U.S. Patent No. 11164603 B2,
claim 12 is anticipated by claim 6 of U.S. Patent No. 11164603 B2,
claim 13 is anticipated by claim 12 of U.S. Patent No. 11164603 B2,
claim 14 is anticipated by claim 13 of U.S. Patent No. 11164603 B2,
claim 15 is anticipated by claim 14 of U.S. Patent No. 11164603 B2,
claim 16 is anticipated by claim 15 of U.S. Patent No. 11164603 B2.

6.	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17284990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is anticipated by claim 1 of copending Application No. 17284990.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In regard to claim 2, claim 2 is anticipated by claim 1 of copending Application No. 17284990
Application 17481699
Application 17284990
A method of creating an output file, the method comprising
…the processing unit provides… the processing unit is configured…
providing a graphical user interface to a user, the graphical user interface comprising: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file
provides on the video monitor: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file
creating a grid layout with the graphical user interface, wherein the grid layout represents a correlation between individual selected source data files and one or more of the multiple cells
the user can create a grid layout representing a correlation between individual selected source data files and one, two, or more of the multiple cells
and generating an output file based on the correlation
produces the output file based on the correlation






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 2-8, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shore (US 2012/0221383 A1).

In regard to claim 2, Shore discloses a method of creating an output file, the method comprising: 
providing a graphical user interface to a user, the graphical user interface comprising: a grid image comprising multiple cells, each cell representing a duration of time; and a selection area comprising multiple select icons, each select icon representing a source data file (Fig. 5, Paragraph 0044, and Paragraph 0047: placeholders in the form of a grid, where each placeholder represents a duration time corresponding to a clip included in the placeholder. Tiles of clips to add to the placeholders are provided in a bar); 
creating a grid layout with the graphical user interface, wherein the grid layout represents a correlation between individual selected source data files and one or more of the multiple cells (Paragraph 0044: tiles are dragged to placeholders to create custom track);
and generating an output file based on the correlation (Paragraph 0030 lines 1-5, Paragraph 0038, Paragraph 0048 lines 26-29, Paragraph 0059 lines 2-4: a custom track is created based on the clips added to the grid).

In regard to claim 3, Shore discloses providing a preview output based on the correlation (Paragraph 0048 lines 22-25: preview the video in a pop-up window).

In regard to claim 4, Shore discloses wherein the providing of the preview output comprises mastering a cumulative set of selected source data files (Paragraph 0048: all selected clips are combined to create a “complete video” which is provided by the preview).

In regard to claim 5, Shore discloses wherein the mastering of the cumulative set of selected source data files comprises a process selected from the group consisting of: summing, combining, manipulating, processing, mastering, equalizing, compressing, filtering, delaying, adding reverb, adding harmonic excitement, and combinations thereof (Paragraph 0048: process of combining is described).

	In regard to claim 6, Shore discloses wherein the mastering of the cumulative set of selected source data files is configured to be adjusted by the user (Paragraphs 0047 and 0048: user sets start and end times for each clip and appropriate start time to coincide with end time of previous clip. Therefore, the mastering (combining) is adjusted).

	In regard to claim 7, Shore discloses wherein the mastering comprises a predefined mastering process (Paragraph 0048: mastering process of combining which can be considered predefined as this how the custom track is formed by the system).

In regard to claim 8, Shore discloses wherein the method is configured to prevent the user from saving the preview output (Paragraph 0048 lines 22-25: The preview is provided in a pop-up window or preview screen with no indication that a user can save the file or any indication that a preview file is provided to the user. Therefore, the user is prevented from saving the preview output because they are not given any ability to save the preview output. This is consistent with the present specification, see Par. 104, where saving is prevented by not providing the user with access to the file. Further, Shore provides an output for purchase and therefore if the user could save the preview output, they would have no reason to purchase the output. Therefore, one skilled in the art would recognize that the user is prevented from saving the preview output taught by Shore).

In regard to claim 11, Shore discloses associating a source data file with a cell when the user drags and drops the associated icon into the cell (Paragraph 0044: drag tiles to placeholders).

	In regard to claim 12, Shore discloses wherein the icon is configured to be dragged from the selection area to the cell (Paragraph 0044: tiles dragged from bar to placeholders).

	In regard to claim 13, Shore discloses providing cost information related to the selected source data files and/or the output (Paragraph 0061 lines 1-8: cost determined for custom track).

	In regard to claim 15, Shore discloses adjusting the cost information based on one or more of: a length associated with the output; one or more source data files included in the output; and a cost reduction associated with the user (Paragraph 0061 lines 1-8: cost based on length of created custom track).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shore (US 2012/0221383 A1) and further in view of Gentile et al. (US 2011/0209224 A1).

In regard to claims 9 and 10, while Shore teaches the preview output and further discloses adding overlays (Paragraph 0052), they fail to show wherein the preview output is provided with an audio overlay and removing the audio overlay upon purchase of the output file, as recited in the claims.  Gentile teaches an output similar to that of Shore.  In addition, Gentile further teaches 
adding overlays (watermarks) to content, including audio overlays, where the overlays are on pre-purchased content and the overlays are removed after purchasing the content (Paragraph 0038).
It would have been obvious to one of ordinary skill in the art, having the teachings of Shore and Gentile before him before the effective filing date of the claimed invention, to modify Shore to include adding overlays (watermarks) to content, including audio overlays, where the overlays are on pre-purchased content and the overlays are removed after purchasing the content of Gentile, in order to obtain wherein the preview output is provided with an audio overlay and removing the audio overlay upon purchase of the output file.  It would have been advantageous for one to utilize such a combination allowing for use of the application but obstructing the final product until proper payment is provided, as suggested by Gentile (Paragraph 0038).  

9.	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shore (US 2012/0221383 A1) and further in view of Iwata et al. (US 2001/0041050 A1).

In regard to claims 14 and 16, while Shore providing cost information related to the selected source data files and/or the output, they fail to show the dynamically adjusting the cost information as the content of the grid layout changes and displaying the cost information on a video monitor prior to purchase of the output by the user, as recited in the claims.  Iwata teaches video editing similar to that of Shore.  In addition, Iwata further teaches  
dynamically adjusting cost calculations as video data is added and displaying the cost information on the editing interface (Fig. 4 element 206, Paragraph 0088, Paragraph 0130, and Paragraph 0181). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Shore and Iwata before him before the effective filing date of the claimed invention, to modify Shore to include the dynamically adjusting cost calculations as video data is added and displaying the cost information on the editing interface of Iwata, in order to obtain dynamically adjusting the cost information as the content of the grid layout changes and displaying the cost information on a video monitor prior to purchase of the output by the user.  It would have been advantageous for one to utilize such a combination as allowing the user to visualize a cost of a final product while creating the final product, as suggested by Iwata (Paragraph 0009).   




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173